DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/727,829 filed on 12/26/2019. Claims 1-20 have been examined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
instructions for receiving, from an electrical sub-component of the component, an electrical signal (cl. 13)
instructions for receiving, from an electronic sub-component of the component, a message (cl. 13)
instructions for determining, based on the electrical signal and the message, an operational status of the component (cl. 13)
instructions for detecting a presence of a transient component in the electrical signal based on correlating the electrical signal with a plurality of transient signal templates, wherein each of the plurality of transient signal templates comprises a distinct rise time (cl. 18)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US 2019/0210613 A1).

Regarding claim 1, Sun discloses a method for diagnosing a fault in a component of an autonomous vehicle (see e.g. at least Abstract, Fig. 3, 5-6, 7-9, and related text), comprising:
receiving, from an electrical sub-component of the component, an electrical signal (see e.g. at least ¶ 30-33, Fig. 2-3, and related text);
receiving, from an electronic sub-component of the component, a message (id.); and
determining, based on the electrical signal and the message, an operational status of the component (id., collecting information from the system and/or subsystems for self-testing of the system and/or subsystems, and generating reports based on analysis of the collected information).

Regarding claim 2, Sun discloses that the message comprises an acceleration command from an engine of the autonomous vehicle (see e.g. at least ¶ 32, Fig. 3-4B, and related text), wherein the electrical signal is a speed measurement (id.), and wherein the operational status is determined to be faulty if the speed measurement does not correspond to an expected speed measurement after a predetermined amount of time (id.).

Regarding claim 9, Sun discloses an apparatus for diagnosing a fault in a component of an autonomous vehicle (see e.g. at least Abstract, Fig. 1-2, 7, and related text), comprising:
a processor (e.g. at least ECY 202, 204-1, 204-2, 204-3, processor 702, id.); and
a memory with instructions thereon (e.g. at least memory 704, see e.g. at least ¶ 62, Fig. 7, and related text), wherein the instructions upon execution by the processor cause the processor to:
receive, from an electrical sub-component of the component, an electrical signal (see e.g. at least ¶ 30-33, Fig. 2-3, and related text);
receive, from an electronic sub-component of the component, a message (id.); and
determine, based on the electrical signal and the message, an operational status of the component (id.).

Regarding claim 13, Sun discloses a non-transitory computer readable storage medium having instructions stored thereupon, the instructions, when executed by a processor, causing the processor to implement a method for diagnosing a fault in a component of an autonomous vehicle (see e.g. at least Abstract, Fig. 1-2, 7, and related text), comprising:
instructions for receiving, from an electrical sub-component of the component, an electrical signal (see e.g. at least ¶ 30-33, Fig. 2-3, and related text);
instructions for receiving, from an electronic sub-component of the component, a message (id.); and
instructions for determining, based on the electrical signal and the message, an operational status of the component (id.).

Regarding claim 14, Sun discloses that the component of the autonomous vehicle comprises a cooling system of a gasoline or diesel engine (see e.g. at least ¶ 33, 63, Fig. 3,8, and related text), wherein the electronic sub-component comprises an electronic control unit (ECU) and the electrical sub-component comprises a temperature sensor configured to measure a temperature of the gasoline or diesel engine (id.).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 10-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kempen (US 6,502,025 B1).

Regarding claim 3, Kempen teaches limitations not expressly disclosed by Sun including namely: that an electrical signal comprises a voltage signal (see e.g. at least Abstract, 2:1-19).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Sun by configuring that the electrical signal comprises a voltage signal as taught by Kempen in order to provide a redundant diagnosis by additionally performing the diagnosis to detect intermittent sensor signal faults quickly without complete shutdown of the sensor unless a fault persists for a sufficient period of time (Kempen: 2:1-6).

Regarding claim 4, Modified Sun teaches: detecting a presence of a transient component in the voltage signal (Kempen: see e.g. at least Abstract, 2:1-19, cl. 7-10).

Regarding claim 5, Modified Sun teaches that detecting the presence of the transient component comprises correlating the voltage signal with a plurality of transient signal templates (Kempen: see e.g. at least Abstract, 2:1-19, cl. 7-10).

Regarding claim 6, Modified Sun teaches that the transient component comprises one or more voltage spikes or an overvoltage in the voltage signal (Kempen: see e.g. at least Abstract, 2:1-19, cl. 7-10).

Regarding claim 7, Modified Sun teaches: determining, based on the detecting and the message comprising an error message, the operational status to be faulty (Sun: see e.g. at least ¶ 30-33, Fig. 2-3, and related text).

Regarding claim 8, Modified Sun teaches: determining, based on the detecting, the operational status to be faulty despite the message excluding an error message (Sun: see e.g. at least ¶ 30-33, Fig. 2-3, and related text; Kempen: see e.g. at least Abstract, 2:1-19, cl. 7-10).

Regarding claim 10, Kempen teaches limitations not expressly disclosed by Sun including namely: that an electrical signal comprises a current signal (see e.g. at least 5:64-6:8, Fig. 5, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Sun by configuring that the electrical signal comprises a current signal as taught by Kempen in order to provide a redundant diagnosis by additionally performing the diagnosis to detect intermittent sensor signal faults quickly without complete shutdown of the sensor unless a fault persists for a sufficient period of time (Kempen: 2:1-6).

Regarding claim 11, Kempen teaches limitations not expressly disclosed by Sun including namely: that the instructions upon execution by the processor further cause the processor to: detect a presence of a transient component in the current signal (see e.g. at least Abstract, 2:1-19, cl. 7-10)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Sun by configuring that the instructions upon execution by the processor further cause the processor to: detect a presence of a transient component in the current signal as taught by Kempen in order to provide a redundant diagnosis by additionally performing the diagnosis to detect intermittent sensor signal faults quickly without complete shutdown of the sensor unless a fault persists for a sufficient period of time (Kempen: 2:1-6).

Regarding claim 12, Modified Sun teaches that the transient component comprises one or more indications of an inrush current in the current signal (Kempen: see e.g. at least Abstract, 2:1-19, cl. 7-10).

 Regarding claim 18, Kempen teaches limitations not expressly disclosed by Sun including namely: instructions for detecting a presence of a transient component in the electrical signal based on correlating the electrical signal with a plurality of transient signal templates, wherein each of the plurality of transient signal templates comprises a distinct rise time (see e.g. at least Abstract, 3:40-4:67, 5:28-7:15, Fig. 4-7, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Sun by configuring instructions for detecting a presence of a transient component in the electrical signal based on correlating the electrical signal with a plurality of transient signal templates, wherein each of the plurality of transient signal templates comprises a distinct rise time as taught by Kempen in order to provide a redundant diagnosis by additionally performing the diagnosis to detect intermittent sensor signal faults quickly without complete shutdown of the sensor unless a fault persists for a sufficient period of time (Kempen: 2:1-6).
.
Regarding claim 19, Modified Sun teaches that the each of the plurality of transient signal templates further comprises a distinct ringing characteristic (Kempen: see e.g. at least Abstract, 3:40-4:67, 5:28-7:15, Fig. 4-7, and related text).

Regarding claim 20, Modified Sun teaches that detecting the presence of the transient component is based on continuous monitoring of the electrical signal (Kempen: see e.g. at least Abstract, 3:40-4:67, 5:28-7:15, Fig. 4-7, and related text).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of De Smet (US 2018/0187583 A1).

Regarding claim 15, De Smet teaches limitations not expressly disclosed by Sun including namely: that a component of an autonomous vehicle comprises an emission control system of a diesel engine (see e.g. at least ¶ 3-8, Fig. 1, 6-8, and related text), wherein an electronic sub-component comprises an electronic control unit (ECU) and the electrical sub-component comprises a nitrogen oxide (NOx) sensor configured to measure an amount of nitric oxide in an output of the emission control system (e.g. at least sensors see e.g. ¶ 125, Fig. 6-8, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Sun by configuring that the component of the autonomous vehicle comprises an emission control system of a diesel engine, wherein the electronic sub-component comprises an electronic control unit (ECU) and the electrical sub-component comprises a nitrogen oxide (NOx) sensor configured to measure an amount of nitric oxide in an output of the emission control system as taught by De Smet in order to provide a redundant diagnosis by additionally performing the diagnosis to detect ammonia slip risk from a catalyst and increased NOx output (De Smet: ¶ 4-7).

Regarding claim 17, De Smet teaches limitations not expressly disclosed by Sun including namely: that the component of the autonomous vehicle comprises a fuel injector system (e.g. fuel injectors 166, 170, see e.g. at least ¶ 64-69, 92, Fig. 1, 3, and related text), wherein the electronic sub-component comprises an electronic control unit (ECU) and the electrical sub-component comprises at least one solenoid configured to control one or more valves of the fuel injector system (id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Sun by configuring that the component of the autonomous vehicle comprises a fuel injector system, wherein the electronic sub-component comprises an electronic control unit (ECU) and the electrical sub-component comprises at least one solenoid configured to control one or more valves of the fuel injector system as taught by De Smet in order to provide a redundant diagnosis by additionally performing the diagnosis to detect ammonia slip risk from a catalyst and increased NOx output (De Smet: ¶ 4-7).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Woodley (US 2017/0066442 A1).

Regarding claim 16, Woodley teaches limitations not expressly disclosed by Sun including namely: that the component of the autonomous vehicle comprises an anti-lock braking system (ABS) (e.g. at least ABS system, see e.g. at least ¶ 82, 86, 159-160, Fig. 1, 3, and related text), wherein the electronic sub-component comprises an electronic control unit (ECU) and the electrical sub-component comprises a speed sensor configured to measure an acceleration or deceleration of a wheel of the autonomous vehicle (id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Sun by configuring that the component of the autonomous vehicle comprises an anti-lock braking system (ABS), wherein the electronic sub-component comprises an electronic control unit (ECU) and the electrical sub-component comprises a speed sensor configured to measure an acceleration or deceleration of a wheel of the autonomous vehicle as taught by Woodley in order to provide a redundant diagnosis verifying correct operation of a brake and maintaining the effectiveness of the brake in a serviceable condition (Woodley: ¶ 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662